UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4268
HECTOR SALVADOR DALMASI,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                            (CR-00-495)

                      Submitted: October 4, 2001

                      Decided: October 16, 2001

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DALMASI
                              OPINION

PER CURIAM:

   Hector Salvador Dalmasi appeals his conviction and 108-month
sentence imposed upon his guilty plea to possession with intent to dis-
tribute cocaine and cocaine base in violation of 21 U.S.C.A.
§ 841(b)(1)(A) (West 1999). Dalmasi’s attorney filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), raising three
issues on appeal but stating that, in his view, there are no meritorious
issues for appeal. Dalmasi was informed of his right to file a pro se
supplemental brief but has failed to do so.

   Dalmasi reserved the right to appeal the suppression of evidence
found during a traffic stop. The district court did not err in determin-
ing that the stop of Dalmasi’s vehicle was proper based on the undis-
puted testimony that he had committed several traffic infractions. See,
e.g., Whren v. United States, 517 U.S. 806, 810-19 (1996). Once the
vehicle was stopped, there was evidence suggesting that the vehicle
contained drugs, so the subsequent search was supported by probable
cause. United States v. Jeffus, 22 F.3d 554, 557 (4th Cir. 1994).

  Our review of Dalmasi’s guilty plea and the Fed. R. Crim. P. 11
hearing reveal no error. United States v. DeFusco, 949 F.2d 114, 116-
17 (4th Cir. 1991). This court lacks the authority to review a sentence
within a correctly calculated guideline range that results in a sentence
within the statutory maximum. United States v. Porter, 909 F.2d 789,
794 (4th Cir. 1990).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Dal-
masi’s conviction and sentence. This court requires that counsel
inform her client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such petition would be friv-
olous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.
                     UNITED STATES v. DALMASI                      3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                        AFFIRMED